Citation Nr: 1234036	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  07-21 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a left knee disability, to include as secondary to a service connected left ankle disability. 

2. Entitlement to service connection for a left hip disability, to include as secondary to a service connected left ankle disability.

3. Entitlement to service connection for a cervical spine (neck) disability, to include as secondary to a service connected left ankle disability.

4. Entitlement to service connection for a low back disability, to include as secondary to a service connected left ankle disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from April 1967 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2007 and October 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The February 2007 rating decision denied service connection for left knee and hip disabilities and the October 2007 rating decision denied service connection for neck and low back disabilities.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran testified at a hearing in July 2010 before the undersigned.  A copy of the transcript has been associated with the claims file.  

In August 2010 the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

While the Board regrets the further delay that a remand of this case will cause, the record is not ready for appellate review of the issue on appeal.  The following further development is required. 

The Veteran is entitled to substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  For the reasons discussed below, the Board finds that the December 2010 examination report did not substantially comply with the August 2010 remand directives.  

As directed by the August 2010 remand, the Veteran was scheduled for a VA joints examination in December 2010.  At the examination, the Veteran reported being in a motorcycle accident during which he injured his left ankle.  He contended that he also hurt his left knee, left hip, neck, and low back.  The examiner provided a negative opinion for each claimed disability on both a direct and a secondary basis.  

The examiner based the negative opinion for direct service connection on the assertion that the service treatment records (STRs) were negative for any evidence of a motor vehicle accident.  With regard to the Veteran's neck and low back disabilities, the examiner attributed his neck and back pain in service to a viral syndrome that resolved without complications or sequelae.  However, the negative opinion is not adequate because it is based in part upon an incorrect factual basis.  The Board is not bound to accept medical opinions that are based upon an inaccurate factual background. See Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993).

The Veteran's STRs show that he injured his left ankle in an incident involving a motorcycle or motor scooter.  A July 1968 STR notes that he injured his left ankle while traveling in Greece when he "caught [his] foot between scoot[er] and curb in Greece."  An August 1968 STR showed that his left ankle had been placed in a cast.  A July 1969 STR showed that one year prior, the Veteran had his ankle "pinned between motorcycles."  

Because the December 2010 opinions were based upon the incorrect factual premise that the STRs contained no evidence of a motorcycle accident, a remand for an addendum is warranted so that the examiner may render an opinion based upon a correct factual basis.  Id. 

Further, the Veteran has asserted continuity of symptoms for each of the claimed disabilities.  On remand, the examiner should address this contention and state whether it changes his opinion. 

With regard to the Veteran's knee claim, the examiner stated that there was no evidence of a knee problem in service.  In his January 1972 report of medical history for separation, the examiner noted that the Veteran had stiffness in both knees, was unable to sit on his heels, and had occasional p
popping of the knees.  On remand, this evidence should be considered by the examiner.  

The RO must also take appropriate steps to contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any pertinent VA or non-VA treatment records referable to treatment for the claimed disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Ascertain if the Veteran has received any VA, non-VA, or other medical treatment that is not evidenced by the current record. Provide the Veteran with the necessary authorizations for the release of any non-VA treatment records not currently on file. Obtain these records and associate them with the claims folder. If the records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented. 

2.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of any current cervical spine, lumbar spine, left hip, and left knee disorder.  

The claims folder must be made available to the examiner for review and the examiner should note such review in the report.  Attention is invited to the following service treatment records (STR): the May 1968 STR showing complaints of a sore neck; the February 1968, January 1969, and May 1971 STR's showing complaints of back pain; the July 1968 STR noting a left ankle injury following an incident where the Veteran caught his foot between a motor scooter and a curb; the August 1968 STR showing that the left ankle had been placed in a cast; the July 1969 STR noting that one year prior, the Veteran's ankle was pinned between two motorcycles; the November 1971 STR showing treatment for a pulled muscle in the back; and the January 1972 report of medical history for separation which noted stiffness in both knees, an inability to sit on his heels, occasional popping of the knees, and swollen and painful joints.    

The examiner must take a detailed history from the Veteran as to the claimed disabilities.  If there is a medical or clinical basis for corroborating or discounting credibility or reliability of the medical history provided by the Veteran, the examiner must so state.  A detailed rationale must be provided for any such finding.

The examiner is advised that the Veteran is competent to report observable symptoms and that his reports must be considered in formulating the requested opinions.  

All indicated tests and studies should be performed, including X-rays, and all findings must be reported in detail.  The examiner should report all current diagnoses pertinent to the left knee, left hip, cervical spine, and lumbar spine.  

The examiner should offer an opinion on the following questions: 

a) Is it at least as likely as not (50 percent probability or greater) that any cervical spine, lumbar spine, left hip, or left knee disorder, if found, is related to injury or event in active service, including as a result of injuries sustained in an in-service motorcycle accident?  

b) Is it at least as likely as not (50 percent probability or greater) that any cervical spine, lumbar spine, left hip, or left knee disorder, if found, began during active service?  The examiner must address the Veteran's assertion of continuity of symptomatology, and whether it is consistent with the medical evidence of record.

c) Is it at least as likely as not that the Veteran's service-connected left ankle disorder caused or aggravated (permanently worsened in severity) any current cervical spine, lumbar spine, left hip, or left knee disorder?  

The examiner must provide detailed rationale for each of these opinions based on his or her clinical experience, medical expertise, and established medical principles.  If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided. 

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. L. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


